DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouton et al. (US 2017/0307026; hereinafter “Bouton”).


Claim 1
Bouton discloses a clutch system, said clutch system comprising: 
a generally cylindrical clutch basket (60) comprising a sidewall (cylindrical larger diameter wall of 60), a closed first end (left end of basket portion of 60 in FIGS. 2 and 6, delineated by radially extending portion of 60) and an open second end (right end of basket 60 in FIGS. 2 and 6); 
a plurality of removable pins (88) attached to said sidewall (axially extending larger diameter portion of 60), a plurality of frictions disks (77, 78, 80) mounted in said clutch basket, said friction disks comprising a plurality of positioning tabs (material in between two adjacent cutouts 101) extending out from a periphery of each of said friction disks; 
wherein said positioning tabs are configured for engagement with at least one adjacent removable pin (88) removably attached to said sidewall.

Allowable Subject Matter
Claims 2, 4, 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 2, the prior art does not disclose or render obvious a clutch system comprising the combination of features including “wherein each of said positioning tabs is configured for engagement with a single removable pin.” In the prior art there is not tab that includes a cutout and instead the tab or portion extending outward is between cutouts and therefore must engage with two adjacent pins and not only a single pin.

Response to Arguments
In view of Applicant’s arguments, see Response, filed September 9, 2022, with respect to the rejection under 103, the rejection has been reconsidered.  The rejection of the claims over Youngwerth has been withdrawn since Youngwerth does not qualify as prior art under the exceptions 35 USC 102(b)(1)(A) and/or 102(b(2)(C). 

Election/Restrictions
Claims 2-7 would be allowable if rewritten in independent form. It is noted that the restriction requirement, as set forth in the Office action mailed on August 30, 2021, will be reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a) provided claim 2 is rewritten in independent form. The restriction requirement is will only be withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 3 and 6 would be withdrawn.  However, claims 9-16, would not be withdrawn from consideration because these claims do not/would not require all the limitations of an allowable claim as they do not currently depend from claim 2.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659